United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1877
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Randall E. Buckner

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 13, 2020
                             Filed: February 25, 2020
                                  [Unpublished]
                                  ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Randall E. Buckner pled guilty to drug and firearm offenses pursuant to a plea
agreement containing an appeal waiver. The district court1 imposed a Guidelines-

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
range sentence. Having jurisdiction under 28 U.S.C. § 1291, this court dismisses the
appeal in part based on the appeal waiver, and otherwise affirms.

       Counsel has moved for leave to withdraw, and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), challenging the factual basis for Buckner’s guilty
plea based on Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019) (for a felon-in-
possession offense, government must prove, inter alia, that defendant knew he
belonged to the category of persons barred from possessing a firearm). Counsel also
challenges the validity of the appeal waiver based on the district court’s statement at
sentencing that Buckner could appeal, and argues the district court erred in applying
a Guidelines enhancement.

       The district court did not plainly err in accepting Buckner’s guilty plea. See
United States v. Wroblewski, 816 F.3d 1021, 1025 (8th Cir. 2016) (plain-error review
applies where a defendant does not object in the district court; to obtain relief on
plain-error review, defendant must show error that was plain and that affected his
substantial rights); see also United States v. Frook, 616 F.3d 773, 775 (8th Cir. 2010)
(error in determining factual basis exists for plea calls into question the knowing and
voluntary nature of a plea). This court also concludes that the appeal waiver is
enforceable as to Buckner’s challenge to the Guidelines enhancement. United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver enforced if
appeal falls within scope of waiver, defendant knowingly and voluntarily entered into
waiver and plea agreement, and enforcing waiver would not result in miscarriage of
justice); United States v. Michelsen, 141 F.3d 867, 872 (8th Cir.1998) (statement at
sentencing that defendant could appeal within 10 days from the entry of judgment did
not negate appeal waiver).

     The appeal is dismissed in part, and the judgment is affirmed. Counsel’s
motion to withdraw is granted.
                      ______________________________

                                         -2-